Case 1:20-cv-00515-RLY-DLP Document 17 Filed 10/08/20 Page 1 of 3 PageID #: 126




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 FRED PETERS,                                         )
                                                      )
                               Petitioner,            )
                                                      )
                          v.                          )       No. 1:20-cv-00515-RLY-DLP
                                                      )
 DUSHAN ZATECKY Warden,                               )
                                                      )
                               Respondent.            )

                 Order Granting Respondent's Unopposed Motion to Dismiss
                          and Directing Entry of Final Judgment

        The petitioner, an inmate in the Indiana Department of Correction (IDOC), filed a petition

 for a writ of habeas corpus challenging prison disciplinary proceeding ISR-19-06-0161. The

 respondent filed his motion to dismiss arguing that the challenged disciplinary proceeding and the

 sanctions resulting therefrom were vacated prior to this action being commenced, and therefore

 this Court has no jurisdiction because there is no disciplinary conviction. Dkt. 12. The petitioner

 sought and was granted additional time to respond to the motion to dismiss but never filed a

 response. Dkt. 15 (granting extension to July 2, 2020, to file response). For the reasons set forth

 below, the respondent's unopposed motion to dismiss, dkt. [12], is granted and this action is

 dismissed for lack of jurisdiction.

        The petitioner was found guilty of possession of intoxicants in IDOC disciplinary case

 ISR 19-06-0161. Dkt. 12-5. The disciplinary hearing report indicates that the petitioner "refused

 [the] hearing." Id. His sanctions included the loss of 90 days of earned credit time and a demotion

 in credit earning class. He filed the instant petition for a writ of habeas corpus on February 14,

 2020, dkt. 1, almost three months after his disciplinary conviction and sanctions had been vacated,

 dkt. 12-13. Because the petitioner indicated on the face of the petition that his sanctions included
Case 1:20-cv-00515-RLY-DLP Document 17 Filed 10/08/20 Page 2 of 3 PageID #: 127




 the loss of earned credit time, the respondent was ordered to file a return demonstrating why the

 petition should not be granted. Dkt. 9. The motion to dismiss is that return. Id.

        A federal court may issue a writ of habeas corpus pursuant to 28 U.S.C. § 2254 only if it

 finds the applicant "is in custody in violation of the Constitution or laws or treaties of the United

 States." 28 U.S.C. § 2254(a) (emphasis added). "[I]n all habeas corpus proceedings under 28

 U.S.C. § 2254, the successful petitioner must demonstrate that he 'is in custody in violation of the

 Constitution or laws or treaties of the United States.'" Brown v. Watters, 599 F.3d 602, 611 (7th

 Cir. 2010) (quoting 28 U.S.C. § 2254(a)). "It is the custody itself that must violate the Constitution.

 Accordingly, prisoners who are not seeking earlier or immediate release are not seeking habeas

 corpus relief." Washington v. Smith, 564 F.3d 1350, 1350 (7th Cir. 2009). In other words, "a habeas

 corpus petition must attack the fact or duration of one's sentence; if it does not, it does not state a

 proper basis for relief." Id. Typically, in the context of prison disciplinary proceedings, this means

 that in order to be considered "in custody," the petitioner must have been deprived of good-time

 credits, Cochran v. Buss, 381 F.3d 637, 639 (7th Cir. 2004) (per curiam), or of credit-earning class,

 Montgomery v. Anderson, 262 F.3d 641, 644-45 (7th Cir. 2001).

        In the petitioner's case, although he initially received sanctions that affected the duration

 of his sentence, the case was vacated and the sanctions removed before he filed his petition. The

 respondent's unrefuted evidence demonstrates that at the time the petitioner he filed his petition,

 this Court did not have jurisdiction to grant relief. 28 U.S.C. § 2254(a). Accordingly, the

 respondent's unopposed motion to dismiss, dkt. [12], is granted. Final judgment consistent with

 this Order shall now issue.

        IT IS SO ORDERED.


 Date: ______________________
           10/08/2020

                                                   2
Case 1:20-cv-00515-RLY-DLP Document 17 Filed 10/08/20 Page 3 of 3 PageID #: 128




 Distribution:

 Fred Peters
 26498
 Pendleton Correctional Facility
 Inmate Mail/Parcels
 4490 West Reformatory Road
 Pendleton, In 46064

 David A. Arthur
 Indiana Attorney General
 David.Arthur@atg.in.gov




                                       3
